Citation Nr: 0017406	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-05 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran has active service from March 1954 to October 
1962, and subsequent service with the United States Air Force 
Reserves.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the benefit 
sought on appeal. 

The Board notes that in a January 1999 Notice of Disagreement 
the veteran raised a claim of entitlement to service 
connection for tinnitus.  This claim is not currently before 
the Board because it has not been prepared for appellate 
review.  Accordingly, this matter is referred to the RO for 
appropriate action.  
 

REMAND

The veteran contends that he is entitled to service 
connection for bilateral hearing loss as a result of being 
exposed to acoustic trauma during service.  A preliminary 
review of the record reveals that additional development is 
required prior to further Board review of this claim.  

Service medical records from March 1954 to October 1962 are 
entirely negative for complaints of or a diagnosis of 
bilateral hearing loss.  As previously indicated, in addition 
to his period of active service, the veteran has service in 
the Air Force Reserves.  However, the record does not appear 
to reflect an attempt to verify the dates of the veteran's 
Reserve service, or determine whether it constituted active 
duty for training or inactive duty for training.  In 
addition, complete medical records from this period of 
service have not been associated with the claims file.  The 
Board notes that the veteran has submitted some records from 
his period of service with the Reserves.  These records, 
dated December 1976 to May 1990 show that the veteran was 
diagnosed with moderate to severe high frequency hearing 
loss.  

Post-service medical records from Humana Health Care Programs 
dated October to November 1996 show that the veteran 
underwent an audiogram in October 1996.  This audiogram 
revealed mild to moderate sensorineural hearing loss in the 
low frequencies, severe to profound mid to high frequency 
sensorineural hearing loss in the right ear and severe to 
profound sensorineural hearing loss at all frequencies but 
250 and 500 in the left ear.  

The veteran was afforded a VA audiological examination in 
June 1997.  At that time, the veteran indicated that he had 
experienced bilateral hearing loss for approximately 20 to 25 
years, which he attributed to exposure to aircraft engine 
noise in service.  The VA examiner diagnosed the veteran with 
decreased hearing, described as slightly to moderately 
disabling. 

During a May 1999 hearing held at the RO, the veteran 
testified that during service including his service with the 
Reserves, he was a firefighter on the flight line and he was 
repeatedly exposed to the noise of jet aircraft.  The veteran 
indicated that he was not provided with ear protection.  He 
testified that he first noticed that he had hearing loss 
during his service in the Reserves, but he attributes his 
hearing loss to noise exposure during his initial period of 
active service and during his subsequent period of service in 
the Reserves.  The veteran's wife also testified that she 
believes the veteran's hearing loss is the result of acoustic 
trauma experienced during service. 

Based on this record, the Board is of the opinion that an 
attempt to obtain the veteran's service medical records from 
his period of service in the Reserves should be undertaken as 
well as verification of the dates and characterization of 
this service.  The United States Court of Appeals for 
Veterans Claims, (Court), has held that where a veteran has 
asserted that pertinent medical records are in existence and 
are in the Government's possession, any such records which 
are in existence are constructively part of the record.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should attempt to verify all 
periods of the veteran's Reserve service, 
including whether any of this service was 
active or inactive duty training

2.  The RO should attempt to obtain the 
veteran's service medical records from 
his Reserve unit or other appropriate 
location documenting treatment for his 
reported period of service with the 
Reserves.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




